Case 8:19-cv-02867-VMC-CPT Document1 Filed 11/20/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
KELLEY WOODWARD Case No.

Plaintiff,

ANTHEM LIFE INSURANCE COMPANY,
A Foreign Corporation,
Defendant.
COMPLAINT

The Plaintiff, KELLEY WOODWARD, by and through undersigned counsel, hereby
files this Complaint against ANTHEM LIFE INSURANCE COMPANY (“ANTHEM”) and
alleges:

1. This is an action under the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001, et seq., specifically § 1132 (a)(1)(b).

2. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

3. Venue is proper in the United States District Court for the Middle District of

Florida, where the breach of the employee benefits contract between the parties took place.
Case 8:19-cv-02867-VMC-CPT Document 1 Filed 11/20/19 Page 2 of 6 PagelD 2

4, At all times material hereto, Defendant ANTHEM funded and
administered a long-term disability insurance through an “employee welfare benefit plan”
as defined by ERISA, 29 U.S.C. § 1002(1), for a copy of the policy is attached hereto as
Exhibit “A,” and other valuable benefits.

5. Defendant ANTHEM is a foreign corporation engaged in insurance
business in Pinellas County, Florida.

6. ANTHEM was a claims “fiduciary” within the meaning of 29 U.S.C. § 1104
of the employee benefit plan established by Plaintiff's employer at all times material to this
action and may be sued under ERISA as an entity pursuant to 29 U.S.C. § 1132(d)(1).

7, Defendant ANTHEM makes the final decision to deny claims under the
insurance policy providing benefits to Plaintiff and bore the ultimate responsibility for
paying said benefits, creating an inherent conflict of interest between ANTHEM’s duties
to the plaintiff as an ERISA fiduciary and its duties to its shareholders as a for-profit
corporation under federal law.

8. Defendant ANTHEM has a substantial conflict of interest and its decision
to deny the benefits at issue was materially influenced by its conflict of interest.

9. Defendant ANTHEM has failed to apply the provisions of the policy
consistently with respect to similarly situated claimants.

10. Defendant's notice of denial letters failed to comply with 29 CFR § 2560.503-
Case 8:19-cv-02867-VMC-CPT Document 1 Filed 11/20/19 Page 3 of 6 PagelD 3

1(£) as well as the “full and fair review” provisions of ERISA.

11. Defendant's plan documents fail to comply with 29 CFR § 2560.503-1 as well
as the “full and fair review” provisions of ERISA.

12. Defendant has failed to comply with its own internal rules, guidelines,
protocols, and/or other similar criteria relied upon in making the adverse determination
referenced herein, failing to provide a copy of same to Plaintiff and failing to state that
same will be provided upon request in its denial of Plaintiff's appeal as required by 29 CFR
§ 2560,503-1(j).

13. Defendant has failed to comply with the provisions of 29 CFR
§ 2560.503-1(b), 29 CFR § 2560.503-1(f, 29 CFR § 2560.503-1(g), 29 CFR § 2560.503-1(h),
and 29 CFR § 2560.503-1(I) in its administration of Plaintiff's claims.

14.‘ Plaintiff has exhausted administrative remedies before filing this action or the
requirement that administrative remedies be exhausted before this action is filed has been
otherwise satisfied, waived, excused, estopped, tolled, rendered moot, rendered a vain act,
or otherwise rendered unnecessary under the statutes, administrative regulations
promulgated by the Secretary of Labor, and/or common law regulating the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq..

15. Acopy of this Complaint is contemporaneously filed with the Secretary of

Labor.
Case 8:19-cv-02867-VMC-CPT Document 1 Filed 11/20/19 Page 4 of 6 PagelD 4

COUNT ONE
Action for Plan Benefits
Pursuant to 29 U.S.C. § 1132 (a)(1)(B)
Against ANTHEM

16. Plaintiff realleges and reavers paragraphs 1 through 15 of this Complaint,
incorporating the same by reference as if specifically restated therein.

17. Plaintiff was and is “disabled,” as the term was defined in the long-term
disability insurance policy funded and administered by ANTHEM at all times material
hereto.

18. Defendant has failed and refused to pay the Plaintiff sums due pursuant to
the long-term disability insurance policy funded and administered by ANTHEM, at all
times material hereto.

19. Defendanthas subjected Plaintiff to an unreasonable claims process pursuant
to 29 CFR § 2560.503-1 and has denied coverage under the terms of the long-term disability
plan.

20. Plaintiff is accordingly entitled to present evidence of disability
under the de novo standard to this Honorable Court.

21. Plaintiff is entitled to attorneys’ fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, Plaintiff KELLEY WOODWARD prays for relief from Defendant

ANTHEM LIFE INSURANCE COMPANY for benefits due pursuant to the long-term

disability insurance policy funded and administered by Defendant pursuant to 29 U.S.C.
Case 8:19-cv-02867-VMC-CPT Document 1 Filed 11/20/19 Page 5 of 6 PagelD 5

§ 1132(1)(1)(B), plus interest, costs, attorney’ fees pursuant to 29 U.S.C. § 1132 (g), and such

other relief as the Court may deem appropriate.
COUNT TWO
Action to Clarify Right to Plan Benefits
Pursuant to 29 U.S.C. § 1132 (a)(1)(B)
Against ANTHEM

22. ‘Plaintiff realleges and reavers paragraphs 1 through 15 of this Complaint,
incorporating the same by reference as if specifically restated therein.

23. Plaintiff is entitled to long-term disability benefits pursuant to the long- term
disability insurance policy which is the subject of this action.

24. Defendant ANTHEM has denied that Plaintiff is entitled to long-term
disability insurance benefits.

25. Section § 1132(a)(1)(B) specifically authorizes an action to clarify a plaintiff's
rights to benefits subject to insurance policies governed by ERISA like the one in this action.

26. Defendant ANTHEM has subjected Plaintiff to an unreasonable claims
process pursuant to 29 CFR § 2560.503-1.

27. ‘Plaintiff is entitled to a declaration that her long-term disability benefits are
benefits are payable under the long-term disability insurance policy in this action, and is
entitled to present evidence of her disability to this effect under the de novo standard.

28. Plaintiff is entitled to attorney's fees authorized by 29 U.S.C. § 1132(g).

WHEREFORE, Plaintiff KELLEY WOODWARD prays for a declaration that she is
Case 8:19-cv-02867-VMC-CPT Document 1 Filed 11/20/19 Page 6 of 6 PagelD 6

entitled to reinstatement of benefits pursuant to the long-term disability insurance policy
funded and administered by ANTHEM LIFE INSURANCE COMPANY, along with any
ancillary benefits to which she may be entitled as a result of a declaration of her right to
same, pursuant to § 1132 (a)(1)(B) plus interest, costs, attorney’s fees as authorized by 29

U.S.C. § 1132(g), and such other relief as the Court may deem appropriate.

bite Yf Submitted,

William 5. ft Jr. Esquire
Florida Bar No. 0188158
COFFMAN LAW

15436 N. Florida Avenue, Suite 103
Tampa, Florida 33613

(813) 935-7030

(813) 935-7277 fax
erisa@benefitsdenied.cogm

Trial Counsel for Plaintiff

 

 

 
